 1   PETERSON WATTS LAW GROUP, LLP
     GLENN W. PETERSON, ESQ. (SBN 126173)
 2   RICHARD M. WATTS, JR., ESQ. (SBN 221268)
     2267 Lava Ridge Court, Suite 210
 3   Roseville, CA 95661
     Phone: 916.780.8222
 4
     Attorneys for Defendants
 5   La Marzocco USA, LLC and Sproparts, LLC

 6

 7                                UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
      PROGRESSIVE MARKETING, INC.,                        )   Case No. 2:17-cv-02644-JAM-DB
10                                                        )
                                     Plaintiffs,          )   ORDER GRANTING MOTION FOR
11                                                        )   SUMMARY JUDGMENT
                 v.                                       )
12                                                        )
      SPROPARTS LLC, NUOVA RICAMBI SRL,                   )
13    AND LA MARZOCCO USA, LLC,                           )   Trial Date: November 18, 2019
                                                          )
14                                   Defendants.          )
                                                          )
15                                                        )
                                                          )
16                                                        )
                                                          )
17                                                        )

18

19          Defendants, Sproparts LLC and La Marzocco USA, LLC (collectively “Domestic

20   Defendants”), Motion for Summary Judgment (the “Motion”) came on for hearing on August 27,

21   2019. The Court having considered the Motion, the companion Motion for Summary Judgment filed

22   by Nuova Ricambi, s.r.l., the oppositions filed by Progressive Marketing, Inc., oral argument by the

23   parties and the pleadings and documents on file, rules as follows:

24          1.        The Court grants Domestic Defendants’ motion for summary judgment on

25   Progressive’s first cause of action for infringement of a federally registered trademark;

26          2.        The Court grants Domestic Defendants’ motion for summary judgment on

27   Progressive’s second cause of action for federal trademark infringement, false designation of origin

28   and unfair competition;



                      [PROPOSED] ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
 1          3.     The Court grants Domestic Defendants’ motion for summary judgment on

 2   Progressive’s third cause of action for common law trademark infringement and unfair competition;

 3          4.     The Court grants Domestic Defendants’ motion for summary judgment on

 4   Progressive’s fifth cause of action for unfair competition under California Business & Professions

 5   Code § 17200, et seq.;

 6          5.     Accordingly, the Court grants Domestic Defendants’ motion for summary judgment

 7   on all causes of action Progressive brought against Domestic Defendants.

 8   IT IS SO ORDERED.

 9

10   DATED: October 23, 2019
                                                          /s/ John A. Mendez______________
11                                                        HON. JOHN A. MENDEZ
12                                                        UNITED STATES DISTRICT COURT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
                   [PROPOSED] ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
